Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both a coupler and a dotted line in figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  in lines 7-8 “to to” is used, one should be removed.  Appropriate correction is required.

Claim 18 objected to because of the following informalities:  “the guided track system of not mechanically coupled” should be amended to --the guided track system is not mechanically coupled-- so as to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thierry (FR2980457).
For Claim 1, figures 1A-6 of Thierry ‘457 disclose an aircraft cabin attendant seat (10), comprising: a support element extending from a cabin floor comprising: a bottom support element portion (42) attached to the cabin color; a top support element portion (40); and a coupler (inside of 40) connecting the bottom support element portion to the top support element portion configures as a guided track system, wherein the top support element portion is configured to slide down via the guided track system to form a compact structure; and a backrest (22) coupled to the top support element portion; a headrest (24) coupled to the top support element portion and disposed above the backrest; a seating portion (14) coupled to the top support element portion and disposed below the backrest, comprising a seat; and a hinge (18) configured to couple the seat to the top support element portion, wherein the seat is configured to retract from a seated position into a storage position, wherein a retraction of the seat from the seated position to the storage position does not cause the top support element to slide down.
For Claim 2, figures 1A-6 of Thierry ‘457 disclose that the coupler is disposed above the seating portion.
For Claim 5, figures 1A-6 of Thierry ‘457 disclose that it is configured to accommodate at least two attendants at different times.
For Claim 6, figures 1A-6 of Thierry ‘457 disclose that it is configured to integrate into an element within a passenger seating area.
For Claim 17, figures 1A-6 of Thierry ‘457 disclose that the backrest (22) is configured to contact the bottom support element (42) thru the top support element portion (40) when the aircraft cabin seat is folded into the compact form.
For Claim 18, figures 1A-6 of Thierry ‘457 disclose that the guided track system is not mechanically coupled to the seating portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PT-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/12/2022